[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                      ________________________           FILED
                                                U.S. COURT OF APPEALS
                             No. 10-15042         ELEVENTH CIRCUIT
                         Non-Argument Calendar        MAY 12, 2011
                       ________________________        JOHN LEY
                                                        CLERK
                   D.C. Docket No. 9:06-cv-80070-KLR

RICHARD D. COHEN,

                                                     Plaintiff-Appellant,

                                  versus

WORLD OMNI FINANCIAL CORP.,

                                                     Defendant-Appellee.

                      ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                              (May 12, 2011)

Before BARKETT, MARCUS and FAY, Circuit Judges.

PER CURIAM:
       Richard D. Cohen appeals the district court’s grant of summary judgment to

World Omni Financial Corp. (“World Omni”) and denial of partial summary

judgment to Cohen in his suit brought pursuant to 42 U.S.C. § 1983. He argues

that the district court erred in finding that he filed his original complaint after the

expiration of the four-year limitations period.1 For the reasons set forth below, we

affirm.

                                                I.

       On May 13, 1995, while living in New York, Cohen leased a car. The

lessor’s interest in the lease was assigned to World Omni. Pursuant to New York

state law requiring prepayment, at the inception of the lease, of sales tax on the

total lease payments due during the lease term, Cohen immediately paid to World

Omni sales tax on all of the lease payments for the 36-month lease. In June 1996,

Cohen moved to Florida with the leased car. Pursuant to Florida law requiring

monthly payment of a use tax along with the monthly lease payments, World Omni

determined in June 1996 that it was required to begin collecting from Cohen use

tax for each of the remaining monthly lease payments. World Omni first billed

Cohen for the Florida use tax with the July 1996 lease installment. Cohen paid the


       1
         Cohen further argues that the district court erred in finding that World Omni did not act
under color of state law and that Cohen had not suffered a constitutional violation. Because we
affirm the judgment on statute-of-limitations grounds, we decline to address these issues.

                                                2
Florida use tax for approximately 15 months, through September 1997, before

refusing on grounds that he previously had paid sales tax in New York. He

unilaterally applied a “set-off” to his October 1997 lease payment in an amount

equal to the 15 months of Florida use-tax payments.

      Due, at least in part, to Cohen’s refusal to pay the Florida use tax, World

Omni declared the lease in default in February 1998, repossessed the car, and sued

Cohen in state court in January 2000 for damages stemming from his breach of the

lease. In response to World Omni’s Florida action, Cohen submitted an answer

admitting non-payment but counterclaiming that World Omni actually had

breached the lease and libeled him. In defense of World Omni’s breach-of-lease

claim, Cohen argued that collecting the Florida use tax without credit for the

previously paid New York sales tax violated the Commerce Clause. World Omni

then moved for summary judgment on Cohen’s counterclaim.

      The state court granted summary judgment to World Omni on the issue of

liability based solely on Cohen’s non-payment, without addressing Cohen’s

constitutional defense. After a jury trial on the issue of damages, Cohen was

ordered to pay a money judgment. Cohen appealed the judgment to the state

appellate court, again raising his constitutional defense. The state appellate court

per curiam affirmed the judgment without a written opinion. Cohen submitted a

                                          3
petition for writ of certiorari to the state district court of appeals, again raising his

constitutional defense. The state district court of appeals denied certiorari without

a written opinion. In June 2005, Cohen paid the money judgment and associated

attorneys’ fees. Cohen then petitioned the U.S. Supreme Court for writ of

certiorari, which was denied in October 2005 without a written opinion.

       Cohen filed his original § 1983 complaint against World Omni on January

20, 2006, alleging that World Omni had violated his rights under the Commerce

Clause when it collected the Florida use tax without applying credit for the

previously paid New York sales tax. World Omni filed a motion for summary

judgment. The district court granted World Omni’s motion on grounds that the

doctrine of res judicata barred Cohen’s claim. The district court indicated in a

footnote that it doubted its subject matter jurisdiction over Cohen’s complaint,

pursuant to the Rooker-Feldman2 doctrine, but it did not resolve the question of

Rooker-Feldman’s applicability. On appeal, we held that the district court’s

failure to explore the Rooker-Feldman issue constituted a violation of its

obligation to inquire into its subject-matter jurisdiction. Cohen v. World Omni

Fin. Corp., Nos. 06-14690 & 07-10483, manuscript op. at 8 (11th Cir. Nov. 20,



       2
         Rooker v. Fidelity Trust Co., 263 U.S. 413, 44 S. Ct. 149, 68 L. Ed. 362 (1923); D.C. Ct.
App. v. Feldman, 460 U.S. 462, 103 S. Ct. 1303, 75 L. Ed. 2d 206 (1983).

                                               4
2007). Accordingly, without addressing the res judicata ruling, we vacated and

remanded for the district court to consider its jurisdiction in the first instance. Id.

at 8-9, 8 n.2.

       On remand, the district court determined that it had jurisdiction for Rooker-

Feldman purposes and that, in fact, res judicata did not bar Cohen’s Commerce

Clause claim. The court further determined that neither collateral estoppel nor the

Tax Injunction Act applied. As to Cohen’s ability to state a cause of action under

§ 1983, the court found that he could not establish that World Omni had acted

under color of state law. Accordingly, Cohen’s complaint was dismissed without

prejudice.

       Cohen filed an amended complaint. World Omni moved for summary

judgment, arguing, in relevant part, that Cohen’s claim of a Commerce Clause

violation was barred by the four-year statute of limitations. It contended that the

claim had accrued in or before June 1996, when Cohen brought the vehicle to

Florida and World Omni “turned on” the billing of Florida use tax. It further

contended that Cohen had been aware of the injury since 1996, and that he had

known since at least January 2000 that World Omni had inflicted the alleged

injury. Thus, the claim arose more than four years prior to the instant action, and




                                           5
the state-court proceedings had not tolled the limitations period, as there was no

exhaustion requirement.

      Cohen responded that a claim does not accrue until the wrongful act results

in damages. World Omni’s mere invoicing of the tax did not result in damages

because Cohen did not, on net, pay the Florida tax. Citing Memphis Community

School District v. Stachura, 477 U.S. 299, 106 S. Ct. 2537, 91 L. Ed. 2d 249 (1986),

he argued that damages only began to accrue after World Omni resorted to state

judicial process to collect the tax. He further asserted that his claim could have

accrued on any of “five other potentially viable dates” within the limitations

period: (1) August 2, 2004, when the Florida appellate court affirmed the trial

court’s judgment; (2) February 5, 2005, when the Fourth District Court of Appeal

denied certiorari; (3) March 29, 2005, when the Fourth District Court of Appeal

denied his motion for rehearing and, thus, Cohen’s state remedies were exhausted;

(4) June 6, 2005, when Cohen paid the state-court judgment; or (5) October 11,

2005, when the U.S. Supreme Court denied certiorari. He indicated that if any of

the appellate courts had ruled in his favor, he would have been absolved of paying

the judgment and, thus, would have suffered no damages.

      Cohen further argued that the alleged accrual date of June 1996 was

implicitly foreclosed by the district court’s finding that the action was not barred

                                          6
by res judicata, as the claim would have been subject to the state court’s

compulsory counterclaim rule if it had accrued by that date. Finally, the

Department of Revenue had issued him a refund pursuant to the application he

filed in August 2005, but Florida law states that the right to such a refund is barred

if the application is filed more than three years after the right accrued. Thus, he

concluded that the state must have determined that his right to a refund had not

accrued before August 2002. Finally, Cohen moved for partial summary judgment

on the issue of liability and on certain damages.

      The district court found that Cohen’s claim was subject to a four-year

statute of limitations, and because he had filed the original complaint on January

20, 2006, his claim was barred if it accrued before January 20, 2002. The

complained-of injury was the alleged double taxation that occurred when the

Florida use tax first was assessed in 1996 and World Omni refused to credit the

New York taxes against the Florida tax. The court found that Cohen had been

aware of the injury since 1996, and that Cohen had described his “original

nonpayment of the Florida tax” as “the first boulder in an avalanche of liquidated

damages and attorney fee awards that ensued.” The cause of action accrued

immediately upon the first alleged injury, even if related injuries later manifested

themselves. Furthermore, Cohen (1) had been involved in litigation with World

                                          7
Omni since January 2000 over nonpayment of his lease, (2) had alleged a

counterclaim in February 2000, on the basis that the double taxation constituted a

breach of contract, and (3) alleged that he first raised a constitutional argument in

the state court in May 2000. Thus, the court found that, under any timeline, the

cause of action accrued well before January 20, 2002.

      The court further found that the statute of limitations had not tolled while

the state-court action was pending. Cohen’s claim that the cause of action did not

accrue until World Omni resorted to state judicial process was without merit, as

the alleged wrongful act resulted in damages in October 1997, when Cohen

unilaterally decided to take a setoff. Cohen’s resort to self-help did not stall the

running of the limitations period. Cohen’s reliance on Stachura was misplaced, as

Cohen’s case involved a quantifiable tax assessment, not an abstract value

attached to a constitutional right. Cohen’s claim that he was required to exhaust

state-court and administrative remedies was without merit, as was his assertion

that the district court’s res judicata ruling indicated that the claim was not time-

barred. Finally, the Department of Revenue’s issuance of a refund, for which

Cohen applied in 2005, was irrelevant to whether the § 1983 claim was time-

barred. Accordingly, the court granted World Omni’s motion for summary

judgment and denied Cohen’s partial motion for summary judgment.

                                           8
                                          II.

      We review a grant of summary judgment de novo, viewing the evidence in

the light most favorable to the nonmoving party. Sierminski v. Transouth Fin.

Corp., 216 F.3d 945, 949 (11th Cir. 2000). Summary judgment will be granted if

“there is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed.R.Civ.P. 56(a); Sierminski, 216 F.3d at 949.

      A civil rights action brought in Florida is subject to a four-year statute of

limitations. Chappell v. Rich, 340 F.3d 1279, 1283 (11th Cir. 2003). “[T]he

length of the limitations period, and the closely related questions of tolling and

application, are to be governed by state law.” Mullinax v. McElhenney, 817 F.2d
711, 716 (11th Cir. 1987). The question of when the cause of action accrues,

though, is a question of federal law. Id. In this Circuit, a cause of action under

§ 1983 accrues and thereby starts the limitations clock when “the plaintiff[]

know[s] or should know (1) that [he has] suffered the injury that forms the basis of

[his] complaint and (2) who has inflicted the injury.” Chappell, 340 F.3d at 1283.

      As Cohen filed his original § 1983 complaint on January 20, 2006, his claim

is barred if it accrued before January 20, 2002. See id. In the district court, Cohen

alleged that his constitutional rights were violated when World Omni imposed the

Florida tax without credit for the tax he had already paid in New York. World

                                          9
Omni’s tax department “turned on” the Florida tax assessment in June 1996, when

it received notice that Cohen had moved to Florida, and the first billing statement

to include the Florida tax was issued in July 1996. Cohen paid the Florida tax to

World Omni for 15 months. He allegedly noticed the purported “double billing”

for the first time in October 1997. At that time, he attempted to recoup the

perceived overpayment by unilaterally taking a setoff, equal to 15 months’ Florida

tax, against his October lease payment. Thus, assuming arguendo that the

imposition of Florida use tax without credit for the prepaid New York sales tax

amounted to a constitutional deprivation, Cohen was actually injured by that

decision in July 1996 and each following month through September 1997, when

World Omni billed Cohen for the Florida use tax and he remitted the tax as part of

his lease payments.

      The fact that Cohen subsequently attempted to mitigate his purported injury

by resorting to self-help in the form of an unauthorized setoff merely indicates that

he had discovered his alleged injury by that time. The setoff did not retroactively

prevent the injury from having occurred. Furthermore, the district court correctly

found that Cohen’s reliance on Stachura was misplaced. That case held merely

that the abstract “value” or “importance” of a constitutional right may not form the

basis for compensatory damages under § 1983. Stachura, 477 U.S. at 308, 310,

                                         10
106 S. Ct. at 2543, 2545. Cohen’s alleged injury and damages did not arise from

either the abstract importance of the Commerce Clause or the Florida state court’s

judgment in World Omni’s favor but, rather, from the actual collection and

remittance of a quantifiable state tax, which took place in 1996 and 1997.

      Therefore, at least by October 1997, Cohen knew both that he had suffered

the alleged injury and that it had been inflicted by World Omni. See Chappell,
340 F.3d at 1283. Furthermore, he recognized the constitutional nature of his

injury at least as early as May 2000, when he brought the Commerce Clause

dimension of the dispute to the attention of the state court. Accordingly, the

limitations period began to run well before January 20, 2002.

      Cohen’s contention, that the district court’s failure to apply res judicata to

the amended complaint implied that the § 1983 claim accrued after the state-court

proceedings, is without merit. The district court merely declined to apply res

judicata because “the state courts did not address the Commerce Clause

argument.” Nothing about this ruling indicates, implicitly or explicitly, that

Cohen could not have raised a Commerce Clause counterclaim in state court. As

to his argument based on the Florida Department of Revenue’s issuance of a

refund, the Florida Code imposes a three-year statute of limitations on refund

applications, see Fla. Stat. § 215.26(3), but it includes various exceptions and

                                         11
extensions to accommodate taxpayers who pursue administrative and judicial

challenges, see, e.g., §§ 215.26(2), (5), 72.011. In the absence of any record

evidence as to whether the Department of Revenue strictly applied the three-year

limitations period to his application, and in light of Cohen’s failure to cite any

authority that would bind the district court’s constitutional-injury determination to

the Department of Revenue’s application of § 215.26, the issuance of the refund

does not suggest that the district court erred in determining the accrual date of the

§ 1983 claim.

      Finally, exhaustion of state judicial and administrative remedies generally is

not a prerequisite to a § 1983 action. Fetner v. City of Roanoke, 813 F.2d 1183,

1184-85 (11th Cir. 1987). A rule requiring the plaintiff to bring his claim first in

state court “would virtually eliminate the role of the federal courts in the

enforcement of constitutional rights.” Id. at 1184. Cohen’s argument that the Tax

Injunction Act, 28 U.S.C. § 1341, required him to litigate his claim unsuccessfully

in state court before filing the federal complaint is without merit, as the Act is a

jurisdiction-stripping statute, not an exhaustion-of-remedies requirement, see

Williams v. City of Dothan, 745 F.2d 1406, 1411 (11th Cir. 1984), and the district

court found that the Act did not preclude federal jurisdiction over Cohen’s claim.

Thus, Cohen’s argument that his claim did not accrue until after the state-court

                                          12
proceedings were complete is without merit. See Fetner, 813 F.2d at 1184;

Williams, 745 F.2d at 1411. Accordingly, the district court correctly determined

that Cohen’s claim was barred by the four-year statute of limitations.

      For the foregoing reasons, we affirm the judgment of the district court.

      AFFIRMED.




                                         13